By the Court, Crockett, J.:
This is an action to recover a sum of money, paid under protest by the plaintiffs to the defendant, as a Tax Collector, for an assessment on their land for the widening of Kearny street, in San Francisco; the .property in question being situated within the district defined by the Board of Supervisors as that which would be benefited by the improvement. The assessment is alleged to have been illegal on the ground that in the report of the Commissioners appointed to make the valuations and assess the benefits, the plaintiffs’ land was assessed as the property of E. L. Sullivan, who had no interest therein, and that the plaintiffs were not made parties to the proceeding. It is claimed that for these reasons the assessment was void, and that neither the plaintiffs nor their land were bound by the proceedings. On the other side, it is contended that if it be conceded that the assessment was void for the reasons above stated, the payment having been made by the plaintiffs with a knowledge of all the facts, it was a voluntary payment, and the action cannot be maintained. This branch of the case will be first considered.
In Hays v. Hogan, 5 Cal. 241, the Trustees of Oakland had levied an excessive and illegal tax, which was therefore void. If the tax had been legal, it could only have been collected by suit, and not by a summary sale of the property by the Tax Collector. That officer, however, proceeded to sell the property for the collection of the tax, against the protest of the owner, who became the purchaser at the sale in order to prevent a cloud upon the title, and then brought an action against the Tax Collector to recover back the money. On these facts this Court said : “ The right of the *597plaintiff to recover, under these circumstances, is undoubted. He protested against the sale, purchased in order to protect his property from a clouded title, and made the payment under protest, and in a few days afterwards commenced his suit for the recovery of the money.” No authorities are cited in the opinion.
In McMillan v. Richards, 9 Cal. 417, the Court says: “The object of a protest is to take from the payment its voluntary character, and thus conserve to the party a right of action to recover back the money. It is available only in cases of payment under duress or coercion, or when undue advantage is taken of the party’s situation. It has no application to voluntary payments. * * * It is notice only to the party receiving the payment that if the demand is illegal in whole or in any specified particulars he may be subjected to an action for the recovery back of the amount to which objection is made; and if action be brought, the protest is only available as evidence of the fact of compulsion.” The Court quotes with approbation the following extract from the opinion of Sandford, J., in Fleetwood v. City of New York, 2 Sandford’s Superior Court R. 481: “When a party pays under duress of his goods, a protest may become important as evidence that the payment was the effect of the duress, and not an admission of the right enforced by the adverse party. But where there is no legal compulsion a party yielding to the assertion of an adverse claim cannot detract from the force of his concession by saying I object or I protest at the same time that he actually pays the claim. The payment nullifies the protest as effectually as it obviates the previous denial and contestion of the claim.”
In Falkner v. Hunt, 16 Cal. 167, the plaintiff paid under protest a tax assessed on certain mortgages, and sued to recover back the money, on the ground that the tax was paid under compulsion and was illegal. On this point the Court merely says: “If the money was paid under protest, and *598was not justly due, it may be recovered back in an action of this sort, citing Hays v. Hogan and McMillan v. Richards.
In Guy v. Washburne, 23 Cal. 113, the Court says: “The right of a party who has paid money not justly due, to a Tax Collector, under protest, to recover it back by action, has been sustained by this Court,, in cases of both real and personal property (citing Hays v. Hogan, and Falkner v. Hunt.) “We are not disposed to disturb those decisions upon this point.” These decisions, except McMillan v. Richards, place the doctrine upon the somewhat broad ground that if the tax be illegal, and is paid under protest, it may be recovered back. They appear to assume that the protest is sufficient evidence of compulsion to relieve the transaction from the character of a voluntary payment. But we think the rule is more correctly stated in Brummagim v. Tillinghast, 18 Cal. 271: “The illegality of the demand paid constitutes, of itself, no ground for relief. There must be, in addition, some compulsion or coercion attending its assertion, which controls the conduct of the party making the payment. It is the compulsion or coercion under which the party is supposed to act which gives him a right to relief. If he voluntarily pay an illegal demand, knowing it to be illegal, he is, of course, entitled to no consideration; and if he voluntarily pay such demand in ignorance or misapprehension of the law respecting its validity, he is in no better position; for it would be against the highest policy to permit transactions to be opened upon grounds of this character. * * What shall constitute the compulsion or coercion which the law will recognize as sufficient to render payments involuntary, may often be a question of difficulty. It may be said in general that there must be some actual or threatened exercise of power possessed, or supposed to be possessed, by the party exacting or receiving the payment, over the person or property of the party making the payment, from which the latter has no other means of imme*599diate relief than by advancing the money.” The Court quotes, with approval, the opinion in Forbes v. Appleton, 5 Cush. 117, in which it is said: “The principle is a very familiar and a 'very salutary one, that, where a person, with full knowledge of all the circumstances, pays money voluntarily under a claim of right, he shall not afterwards recover back the money so paid. To avoid the application of the rule in the present case, it must appear that the plaintiff was compelled, by duress of his person or goods, to pay the same. In general, the cases which have .been treated as exceptions, are cases where the possession of the property upon which the lien was claimed was already in the party demanding the money, or cases in which the party had no other means to save himself from imprisonment or his property from sale on execution or warrant of distress, but by paying the money demanded.” In support of these views, the Court also quotes from the case of Mays v. Cincinnati, 1 Ohio R. 268, in which it is said that “ a payment of money upon an illegal or unjust demand, when the party is advised of all the facts, can only be considered involuntary when it is made to procure the release of the person or property of the party from detention, or when the other party is armed with apparent authority to seize upon either, and the payment is made to prevent it.”
Tested by these rules, and assuming that the assessment was void, the payment made by the plaintiffs must be deemed to have been voluntary. It is not claimed that they were not fully informed of all the facts; and they must be held to have known the law applicable to the facts. If the assessment was void, it created no lien on their property, and the purchaser at the Tax Collector’s sale would have acquired no title, nor even a color of title, which would have operated as a cloud upon the true title. In another action between these parties, the plaintiffs sought to enjoin the defendant from proceeding with the sale, on the ground *600that there had been illegally added to the assessment five per cent on account of delinquency, and that a sale by the Tax Collector for the whole amount would be illegal, and would cloud the plaintiffs’ title. This Court held on appeal, that the sale would be void on the face of the proceeding, and would not create a cloud upon the title; and further, that the Tax Collector’s deed would not be prima facie evidence of title, and, therefore, would impose no cloud. The injunction was, therefore, refused. (36 Cal. 67.) If the purchaser at the sale had sought to disturb the plaintiffs in the possession or enjoyment of the property, neither the proceedings relating to the assessment or the Tax Collector’s deed would have been prima facie evidence of title, provided the plaintiffs were not parties to or bound by the proceeding. In order to make out a prima facie case he must have shown that on the face of the proceedings the plaintiffs’ title became subject to the assessment, and passed by the sale. But if the plaintiffs’ theory be correct it was impossible to do this, for the reason that on 'the face of the ■proceedings it appeared the Court had acquired no jurisdiction to deal with their rights. They must, therefore, be held to have known, when they paid the money, that a sale by the Tax Collector would be a nullity, and would not invest the purchaser with even a colorable title, as against them. There was, therefore, no legal duress or coercion; and the payment was voluntary.
On the other hand, if they were parties to and bound by the proceedings, they cannot attack them for mere error, in a collateral action. In respect to errors in the proceedings, their remedy was by appeal.
Judgment affirmed.
Mr. Chief Justice Wallace did not express an opinion.
Mr. Justice Belcher dissented.